1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    KIMBERLY M. FRAYN
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    Tel: 702.388.6336 / Fax: 702.388.6418
     kimberly.frayn@usdoj.gov
6    Representing the United States

7
                                UNITED STATES DISTRICT COURT
8
                                     DISTRICT OF NEVADA
9

10   UNITED STATES OF AMERICA,                          Case No. 2:19-mj-00378-VCF

11                 Plaintiff,
                                                        Stipulation To Continue Preliminary
            v.                                          Hearing Date
12
                                                        (Second Request)
     JAVIER REYES-ALAS,
13
                   Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

16   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States

17   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal

18   Public Defendant and Margaret W. Lambrose, Assistant Federal Public Defender,

19   counsel for JAVIER REYES-ALAS, (“Reyes”), that the preliminary hearing date in the

20   abovementioned case, which is currently scheduled for August 7, 2019, at 4:00 p.m., be

21   continued and reset to a date and time convenient to this Court, but for a period of not

22   less than sixty (60) days for the following reasons:

23          1.     On or about May 24, 2019, Reyes appeared on the complaint and was

24   detained pending a preliminary hearing, which is currently scheduled for August 7, 2019.
1    An ICE detainer has been filed against him because he is believed to be an alien, that is a

2    citizen of Honduras and not a United States citizen, who is unlawfully in the United

3    States.

4              2.   The parties have agreed to continue the preliminary hearing date for at

5    least sixty days so that the government can produce discovery, including a copy of

6    Reyes’s A file, to defense counsel so that it can be reviewed by Reyes and his counsel

7    prior to the hearing. The parties are hopeful that once discovery has been reviewed, a pre-

8    hearing plea can be negotiated by written agreement. Failing a negotiated resolution, the

9    defense will need additional time to complete any pre-hearing investigation deemed

10   necessary to properly prepare for the preliminary hearing. Accordingly, the parties

11   request that the preliminary hearing be continued and reset to a date and time convenient

12   to this Court, but for a period not less than sixty days.

13             3.   The defendant is incarcerated and does not object to the continuance.

14             4.   The parties agree to the continuance.

15             5.   The additional time requested herein is not sought for purposes of delay,

16   but merely to allow the parties sufficient time within which to review the discovery and

17   conduct pre-litigation investigation prior to the preliminary hearing. Additionally, denial

18   of this request for continuance could result in a miscarriage of justice, and the ends of

19   justice served by granting this request, outweigh the best interest of the public and the

20   defendant in a speedy preliminary hearing.

21   //

22   //

23   //

24   //

                                                     2
1         This is the second stipulation to continue the preliminary hearing filed herein.

2         DATED this 1st day of August, 2019.

3    RENE L. VALLADARES                          NICHOLAS A. TRUTANICH
     Federal Public Defender                     United States Attorney
4
        /s/ Margaret W. Lambrose                    /s/ Kimberly M. Frayn
5    By_____________________________             By_____________________________
     MARGARET W. LAMBROSE                        KIMBERLY M. FRAYN
6    Assistant Federal Public Defender           Assistant United States Attorney

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                 3
1                                  UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
     UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00378-VCF
4                     Plaintiff,
                                                         Findings Of Fact, Conclusions Of Law
5           v.                                           And Order
     JAVIER REYES-ALAS,
6
                      Defendant.
7

8                                        FINDINGS OF FACT

9           Based on the pending Stipulation of counsel, and good cause appearing therefore,

10   the Court finds that:

11

12          1.        On or about May 24, 2019, defendant Reyes appeared on the complaint

13   and was detained pending a preliminary hearing, which is currently scheduled for August

14   7, 2019. An ICE detainer has been filed against him because he is believed to be an alien,

15   that is a citizen of Honduras and not a United States citizen, who is unlawfully in the

16   United States.

17          2.        The parties have agreed to continue the preliminary hearing date for at

18   least sixty days so that the government can produce discovery, including a copy of

19   Reyes’s A file, to defense counsel so that it can be reviewed by Reyes and his counsel

20   prior to the hearing. The parties are hopeful that once discovery has been reviewed, a pre-

21   hearing plea can be negotiated by written agreement. Failing a negotiated resolution, the

22   defense will need additional time to complete any pre-hearing investigation deemed

23   necessary to properly prepare for the preliminary hearing. Accordingly, the parties

24

                                                     4
1    request that the preliminary hearing be continued and reset to a date and time convenient

2    to this Court, but for a period not less than sixty days.

3           3.        The defendant is incarcerated and does not object to the continuance.

4           4.        The parties agree to the continuance.

5           5.        The additional time requested herein is not sought for purposes of delay,

6    but merely to allow the parties sufficient time within which to review the discovery and

7    conduct pre-litigation investigation prior to the preliminary hearing. Additionally, denial

8    of this request for continuance could result in a miscarriage of justice, and the ends of

9    justice served by granting this request, outweigh the best interest of the public and the

10   defendant in a speedy preliminary hearing.

11          7.        This is the second stipulation to continue the preliminary hearing filed

12          herein.

13                                              ORDER

14          THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

15   above-captioned matters, currently scheduled for August 7, 2019, be vacated and

16   continued to a date and time convenient to this Court, that is on October 7, 2019, at

17   the hour of 4:00 p.m.

18

19

20          DATED this 1st day of August 2019.

21

22                                                        ________________________________
                                                          HONORABLE CAM FERENBACH
23                                                        United States Magistrate Judge

24

                                                      5
